Citation Nr: 1203992	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Because the Veteran currently resides within the jurisdiction of the RO in Atlanta, Georgia, that facility retains jurisdiction over this appeal.  Although the Veteran initially requested a videoconference Board hearing in September 2010, he failed to report for this hearing when it was scheduled in December 2011.  See 38 C.F.R. § 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence suggests that the Veteran's service-connected prostatitis caused or aggravated his prostate cancer.


CONCLUSION OF LAW

Prostate cancer was caused or aggravated by service-connected prostatitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred prostate cancer during service.  He alternatively contends that his service-connected prostatitis caused or aggravated (permanently worsened) his current prostate cancer.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for prostate cancer as due to service-connected prostatitis.  The Board acknowledges the Veteran's assertions that he incurred prostate cancer during active service or, in the alternative, that his service-connected prostatitis caused or aggravated his current prostate cancer.  Despite the Veteran's assertions to the contrary, his service treatment records show no complaints of or treatment for prostate cancer at any time during active service.  These records also indicate that the Veteran was treated for prostatitis during active service.  The competent post-service evidence shows that, although the Veteran has been treated for prostate cancer since his separation from active service, it is not related to service.  The Board finds it significant that the Veteran did not report, and the VA examiners who treated him for prostate cancer beginning in May 2006 did not indicate, that his prostate cancer was incurred in active service.  There is no competent evidence which suggests that the Veteran's prostate cancer was incurred during active service.  Nor does the evidence suggest that the Veteran's prostate cancer is related directly to active service.  Given the foregoing, the Board finds that service connection for prostate cancer is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304. 

The Veteran is entitled to service connection for prostate cancer as due to his service-connected prostatitis.  See 38 C.F.R. § 3.310.  The Board acknowledges that service connection currently is in effect for prostatitis, evaluated as 40 percent disabling effective April 8, 2009.  The competent post-service evidence (in this case, VA outpatient treatment records and examination reports) persuasively suggests that the Veteran's service-connected prostatitis caused or aggravated his prostate cancer.  For example, on VA outpatient treatment in May 2006, it was noted that the Veteran had been newly diagnosed as having prostate cancer.  The assessment included prostate cancer.  

In September 2006, it was noted that the Veteran had been diagnosed as having prostate cancer by transrectal ultrasonography (TRUS) on May 1, 2006.  The Veteran's highest prostate specific antigen (PSA) was 7.5 and his bone scan was negative.  The Veteran had been started on goserelin.  

In a letter date-stamped as received by the RO on June 28, 2007, the Chief of Urology at the VA Medical Center (VAMC) in Atlanta, Georgia, stated that the Veteran had been seen initially for a complaint of a urinary infection.  A follow-up PSA was elevated and he had a prostate biopsy in May 2006 which showed adenocarcinoma of the prostate (prostate cancer).  The Veteran elected to have testosterone ablation therapy through injections (Goserelin acetate).  He discontinued these injections secondary to the side effects of weight gain, bilateral breast growth, and hot flashes.  The Veteran subsequently elected to undergo bilateral simple orchiectomy in April 2007.  He currently was doing well and his last PSA was 0.060 "indicating the desired response of the prostate cancer to his injection medication."

On VA examination in May 2011, the Veteran complained that his prostatitis had caused him to experience prostate cancer.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his prostatitis had begun while on active service in 1954.  He was diagnosed as having prostatitis in 1991.  His symptoms of prostatitis included fever, nausea, flank pain, chills, back pain, dyspnea, fatigue, lower abdominal pain, lethargy, edema, and weakness.  He denied vomiting, syncope, anorexia, and angina.  He also experienced dysuria, hesitancy/difficulty starting a stream, a weak/intermittent stream, straining to urinate, hematuria, dribbling, and occasional urethral discharge.  He also had intermittent urinary leakage/incontinence "in which no pad/absorbent material is required."  His history included urinary tract infections with 1 infection occurring in the previous 12 months.  No drainage or hospitalization was required.  Treatment also included using a urinary catheter as often as weekly for the Veteran's lifetime "and the response has been good" with no side effects.  A history of obstructive voiding also was reported but this had not caused any urinary tract infections.  There was no urinary stricture or dilation.  A history of acute nephritis also was reported with residual symptoms of low back pain, aching on both sides of the kidneys, and a decreased ability to stand for more than 10 minutes at a time.  His testicles had been removed in 2009 at a VAMC with the residuals of painful urination and impotence.  The Veteran reported that he had been diagnosed as having prostate cancer in 2006 and had been treated for it with estrogen therapy in 2009.  He also stated that his prostate cancer malignancy "is in full remission for 6 month(s) with no residual."  

Physical examination of the Veteran in May 2011 showed he appeared chronically ill with no genital fistula, a normal penis without evidence of deformity, masses, or tenderness, a normal scrotum, an absent varicocele, and both testicles had been removed.  The Veteran's complete blood count (CBC) was abnormal.  The Veteran's Comprehensive Metabolic Panel showed an elevated blood urea nitrogen (BUN) of 35 mg/dl.  The Veteran's urinalysis showed the presence of hyaline casts and trace leukocyte esterase.  The VA examiner opined that it was at least as likely as not that the Veteran's prostate cancer was related to his prostatitis.  This examiner also stated that, although prostatitis is not believed to cause prostate cancer, it was at least as likely as not that the Veteran's prostate cancer was present at the time of his September 2005 treatment for prostatitis but not diagnosed until May 2006.  The diagnosis was prostate cancer status-post orchidectomy.

The evidence shows that the Veteran was treated for prostate cancer following a positive prostate biopsy in May 2006.  The competent evidence also indicates that the Veteran's service-connected prostatitis caused or aggravated his prostate cancer.  The VA examiner provided a medical opinion in September 2011 which related the Veteran's prostate cancer to his service-connected prostatitis.  There is no competent contrary opinion of record.  In summary, after resolving all reasonable doubt in the Veteran's favor, and especially in light of the September 2011 VA examiner's opinion concerning the contended etiological relationship between the Veteran's prostate cancer and service-connected prostatitis, the Board finds that the evidence supports granting service connection for prostate cancer as due to service-connected prostatitis.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for prostate cancer as due to service-connected prostatitis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


